Title: From George Washington to Walter Stewart, 6 August 1782
From: Washington, George
To: Stewart, Walter


                  
                     Dear Sir
                     Head Quarters 6th Augst 1782
                  
                  I have received your two favors of Yesterday respecting your Brother, who you suppose, wishes to become an Inhabitant of the united States.
                  I know you are sensible of the Delicacy of Situation in which I am placed—you are equally sensible of the impropriety of the Channel thro which your Brother has presented himself for our admittance:  At the same Time, I trust, you are persuaded of the full Disposition I have to oblige you in every thing I can consistent with my Duty, and you cannot be insensible that it is necessary for me to observe general Rules in Cases of this Nature.
                  I have therefore to desire, that you will, previous to his comg out, either to do it yourself, or take Means to obtain from your Brother, the particular Views & Intentions with which he comes to this Country, with the Reasons for his coming thro’ the Channel of N. York—also the Mode by which he obtains permission from the Enemy to pass among us.  Upon Information of which, if satisfactory, no Difficulty will be opposed to his coming out.
                  Altho I have no particular Reasons to suspect your Brother of any evil Intentions, yet tis necessary on all Occasions, to be guarded against the least Apprehension of Imposition.
                  The mode of his becomg a Resident will not depend on me—his Application must, I suppose, be made to the Executive of the State, where he means to become an Inhabitant. I am With much Regard Dear Sir Your most Obedient Servt
                  
                     Go: Washington
                  
               